    Case 1-20-01030-ess             Doc 15-16         Filed 09/21/20       Entered 09/21/20 15:53:11




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------   Chapter 7
 In Re:

     LUIGI ROSABIANCA,                                                    Case No. 1-20-40385-ESS

                                     Debtor.
 ----------------------------------------------------------------------
 CARMELO ROSABIANCA and
 VIVIAN ROSABIANCA,
                                                                          Adversary Proceeding
                                     Plaintiffs,                          No. 20-01030

                    -against-

 LUIGI ROSABIANCA,

                                     Defendant.
 ----------------------------------------------------------------------


                         MEMORANDUM OF LAW IN SUPPORT OF
                     PLAINTIFFS’ MOTION FOR DEFAULT JUDGEMENT




       On the Brief:
Steven Amshen, Esq.

                                                              PETROFF AMSHEN LLP

                                                     By:      /s/ Steven Amshen
                                                              Steven Amshen, Esq.
                                                              1795 Coney Island Avenue, Third Floor
                                                              Brooklyn, New York 11230
                                                              (718) 336-4200
                                                              samshen@lawpetroff.com
                                                              Attorneys for Carmelo Rosabianca &
                                                              Vivien Rosabianca.
    Case 1-20-01030-ess        Doc 15-16    Filed 09/21/20     Entered 09/21/20 15:53:11




                               PRELIMINARY STATEMENT

       Plaintiff moves the Court, pursuant to Federal Rule of Civil Procedure 55(b), made

applicable to adversary proceedings pursuant to Federal Rule of Bankruptcy Procedure 7055, to

enter default judgment in favor of Plaintiffs as to and against Defendant on the grounds that

Defendant failed to answer or otherwise defend against the complaint.

                        FACTUAL AND PROCEDURAL HISTORY

       a. Adversary Proceeding

       On March 12, 2020, Plaintiffs Carmelo Rosabianca and Vivian Rosabianca (“Plaintiffs”)

commenced this adversary proceedings against their son, Defendant Luigi Rosabianca

(“Defendant”) alleging a cause of action of fraud against Defendant in connection with a certain

note and mortgage recorded against Plaintiffs’ property located at 3242 Benson Avenue, Brooklyn,

New York 11214 ( the “Benson Property”) See Exhibit A.

       On March 17, 2020, service of the Summons and Complaint was completed upon Mr. Luigi

Rosabianca, pursuant to Federal Rule of Bankruptcy Procedure 7004(a)(1) and Federal Rule of

Civil Procedure 4(e)(2). See Exhibit B.

       Defendant Luigi Rosabianca’s answer was due on April 13, 2020. However, upon

Defendant’s request on May 11, 2020, (Exhibit C) the Court extended his time to answer until

June 1, 2020. See Exhibit D.

       Yet, Defendant failed to file or otherwise serve an answer. As a result, on June 23, 2020,

the Court noted Defendant’s default on the record. See Exhibit E.
    Case 1-20-01030-ess         Doc 15-16      Filed 09/21/20     Entered 09/21/20 15:53:11




       b. Underling Chapter 7 Bankruptcy

       On May 14, 2008, Defendant obtained a mortgage loan from Emigrant Mortgage Company

Inc. (hereinafter “Emigrant”) for a condominium located at 55 Wall Street, Unit 540, New York,

New York (the “Manhattan Property”), in the amount of $1,760,000.00. Exhibit F.

       Unbeknownst to the Plaintiffs, Defendant also agreed to collateralize Plaintiffs’ home,

located at 2342 Benson Avenue, Brooklyn, New York 11214 (the “Benson Property”), as part of

the loan, using durable powers of attorney fraudulently obtained from the Plaintiffs via a series of

misrepresentations regarding the purpose of said instruments. See Exhibit F.

       At the closing, Defendant represented himself, his parents as attorney-in-fact, and acted as

title closer and settlement agent at the same time.

       Defendant’s power to act as Plaintiffs’ “attorney-in-fact” and pledging their home and

primary residence as additional collateral for the Emigrant loan was allegedly derived from

fraudulently obtained durable power(s) of attorney, purportedly executed on April 30, 2008. See

Exhibits G and H.

       Defendant further intentionally and deceptively failed to record the Emigrant mortgage for

nearly four (4) years despite being required to do so as the title closer and settlement agent for the

closing of the property.

        On or about, August 1, 2011, defendant allegedly stopped making payments on Emigrant’s

mortgage loan.

       As a result, on or about March 26, 2014, Emigrant filed a Summons and Complaint in the

Supreme Court of the State of New York, County of New York, in an action entitled Emigrant

Bank, as successor-by-merger with Emigrant Savings Bank – Manhattan v. Luigi Rosabianca, et
    Case 1-20-01030-ess        Doc 15-16       Filed 09/21/20   Entered 09/21/20 15:53:11




al., Index No. 850136/2014, seeking foreclosure on both the Manhattan Property, and the

Plaintiffs’ home and primary residence — i.e., the Benson Property (the “Foreclosure Action”).

       Until the Foreclosure Action was commenced in March 2014, Plaintiffs had no knowledge

of the Emigrant mortgage loan which was encumbering the Benson Property or that their home

had been pledged as collateral by Defendant.

       On or about March 20, 2015, both Plaintiffs revoked the powers of attorney that were

allegedly issued to Luigi Rosabianca on April 30, 2008. See Exhibit I and Exhibit J.

       Ultimately, after years of additional litigation, a final Judgment of Foreclosure and Sale

(“JFS”), dated October 28, 2019 and entered with the Clerk of the Court of New York County on

November 7, 2019, was procured by Emigrant in the Foreclosure Action in the amount of

$2,605,080.69 plus interest and costs.

        As a result of the aforementioned JFS, Emigrant issued Notice(s) of Sale on December 18,

2019, pursuant to which the Manhattan Property was to be sold via public auction on January 22,

2020, and the Benson Property was to be sold via public auction on January 23, 2020.

       On January 22, 2020, Luigi Rosabianca filed a voluntary petition for relief under Chapter

7 of the Bankruptcy Code.

       On July 7, 2020, Emigrant Bank filed a motion for relief from stay with respect to the

property located at 55 Wall Street, #540, New York, NY 10005 (the “Manhattan Property”) in the

Debtor’s underlying bankruptcy case (the “Stay Relief Motion”).

       On August 7, 2020, the Plaintiffs filed a letter requesting mediation with the Debtor and

Emigrant Bank, on grounds, among others, that the Debtor obtained a mortgage loan from

Emigrant Bank for the Manhattan Property and fraudulently used the Benson Property as collateral

for the mortgage loan. See Exhibit K.
     Case 1-20-01030-ess        Doc 15-16      Filed 09/21/20     Entered 09/21/20 15:53:11




       On August 11, 2020, the Court held a hearing on the Stay Relief Motion, wherein Emigrant

Bank and the Debtor appeared and were heard, and the Debtor and Emigrant Bank consented to

mediation with the Rosabiancas with respect to the Benson Property.

        On August 13, 2020, the Court referred the dispute to mediation. See Exhibit L.

                                      LEGAL ARGUMENT

I.     Plaintiffs Are Entitled To A Default Judgment Against Defendant.

       a. Standard

       Pursuant to Federal Rule of Civil Procedure 55(a) made applicable in bankruptcy

proceedings by Federal Rule Bankruptcy Procedure 7055, a plaintiff may obtain a default

judgment against a defendant if said defendant fails to appear or plead in a timely manner. See

Fed. R. Civ. P. 55(a), Fed. R. Bankr. P. 7055.

       Federal Rule of Civil Procedure 55 provides for a two-step process by which a party may

obtain a default judgment. “First, if a party has failed to plead or otherwise defend against an

action, the clerk of court must enter a certificate of default by making a notation on the

record. See Fed. R. Civ. P. 55(a). Second, after this entry of default, if the defaulting party still

fails to appear or move to set aside the default, the court may enter a default judgment if the

complaint is well-pleaded. See Fed. R. Civ. P. 55(b).” Avail 1 LLC v. Latief, 2020 U.S. Dist.

LEXIS 148125, at *4 (E.D.N.Y. Aug. 14, 2020).

       “Where a default occurs, the well-pleaded factual allegations set forth in a complaint

relating to liability are deemed true…. However, [it] is well established that a party is not entitled

to default judgment as a matter of right; rather the entry of a default judgment is entrusted to the

sound discretion of the court.” Gustavia Home, LLC v. Alvarez, No. 16-CV-06633 (DRH) (SIL),

2017 U.S. Dist. LEXIS 86016, at *5 (E.D.N.Y. June 2, 2017).
    Case 1-20-01030-ess         Doc 15-16     Filed 09/21/20      Entered 09/21/20 15:53:11




        Before entering a default judgment, the Court must consider (1) the adequacy of the

plaintiff's service of process, and proof of service of the summons and complaint on the non-

appearing defendant; J & J Sports Prods. v. Dowling, No. 18 CV 5086 (MKB)(RML),2019 U.S.

Dist. LEXIS 134713, at *4-5 (E.D.N.Y. Aug. 7, 2019); (2) proof of default; and (3) that plaintiff

demonstrated “those uncontroverted allegations, without more, establish the defendant's liability

on each asserted cause of action.” Gunawan v. Sake Sushi Rest., 897 F. Supp. 2d 76, 83 (E.D.N.Y.

2012) (internal citation omitted). As detailed infra, each of these requisite elements have been

satisfied here.

        b. Service

        Federal Rules of Bankruptcy Procedure States that “Fed. R. Civ. P. applies in adversary

proceedings.” Fed. R. Bankr. P. 7004(a)(1).

        Under the Federal Rules of Civil Procedure, a process server may properly serve an

individual defendant either “pursuant to the law of the state in which the district court is located,

or in which service is effected…” (Fed. R. Civ. P. 4(e)(1)) or by “delivering a copy of the summons

and of the complaint to the individual personally or by leaving copies thereof at the individual's

dwelling house or usual place of abode with some person of suitable age and discretion then

residing therein or by delivering a copy of the summons and of the complaint to an agent authorized

by appointment or by law to receive service of process.” Fed. R. Civ. P. 4(e)(2)(B).

        In New York, under CPLR § 308(2), a process server may properly serve a defendant:

                   “by delivering the summons within the state to a person of suitable
                   age and discretion at the actual place of business, dwelling place
                   or usual place of abode of the person to be served and by either
                   mailing the summons to the person to be served at his or her last
                   known residence or by mailing the summons by first class mail to
                   the person to be served at his or her actual place of business in an
                   envelope bearing the legend “personal and confidential” and not
                   indicating on the outside thereof, by return address or otherwise,
    Case 1-20-01030-ess        Doc 15-16      Filed 09/21/20     Entered 09/21/20 15:53:11




                   that the communication is from an attorney or concerns an action
                   against the person to be served, such delivery and mailing to be
                   effected within twenty days of each other; proof of such service
                   shall be filed with the clerk of the court designated in the summons
                   within twenty days of either such delivery or mailing, whichever
                   is effected later; service shall be complete ten days after such
                   filing; proof of service shall identify such person of suitable age
                   and discretion and state the date, time and place of service, except
                   in matrimonial actions where service hereunder may be made
                   pursuant to an order made in accordance with the provisions
                   of subdivision a of section two hundred thirty-two of the domestic
                   relations law.”

       In the present matter, the Affidavit of Service of John Leong, a licensed process server,

avers that a copy of the Summons and Verified Complaint was served upon Defendant by

delivering said documents to a brother of the Defendant, Santo Rosanbianca, an individual of

suitable age and description on March 16, 2020. Mr. Leong further swears that he mailed a copy

of the Summons and Verified Complaint to Defendant on March 17, 2020. See ECF Doc. No. 3-

4. Your affirmant’s office filed said Affidavit of Service with the United States Bankruptcy Court

Eastern District of New York on April 17, 2020. Id.

        In deciding whether service was proper, Federal Courts looks to the law of the state in

which the District Court is located, or in which service is made. See Fed. R. Civ. P.4(e)(1). “In

New York, a process server's affidavit of service constitutes prima facie evidence of proper

service.” High Farms, LLC v. King, No. 16-CV-736 (NGG) (PK), 2019 U.S. Dist. LEXIS 42078,

at *5 (E.D.N.Y. Mar. 13, 2019) (internal citation omitted).

        Therefore, it is clear that service of process was properly effectuated upon the Defendant

pursuant to Fed. R. Bankr. P. 7004. (a)1 and Fed. R. Civ. P. 4(e)(1).

       Hence, the Defendant was properly served with the Summons and Complaint.

       c. Proof of Default

       As stated supra, service was completed upon Defendant on March 17, 2020. See: The
    Case 1-20-01030-ess         Doc 15-16      Filed 09/21/20     Entered 09/21/20 15:53:11




Summons and Notice of Pretrial Conf. in an Adversary Proc. ECF Doc. No. 2. The answer was

due on April 13, 2020. Id. Additionally, the summonses noted that the Bankruptcy Court would

hold a conference on April 24, 2020. Id. Defendant appeared on the conference and asked for

extension (first until May 12, and then until May 29, 2020). ECF Doc. No. 6-7. The Court granted

the extension until June 1, 2020, however, Defendant failed to plead. The relevant period for

Defendant to file a responsive pleading with respect to Plaintiff’s Verified Complaint has long-

since elapsed. As a result, on June 23, 2020, the Court upon Plaintiffs’ request, entered a notice of

default.

       d. Liability

       When a defendant defaults, the court must accept as true all well-pleaded allegations in the

complaint, except those pertaining to the amount of damages. Fed. R. Civ. P. 8(b)(6). "Default is

an admission of all well-pleaded allegations against the defaulting party.” Merch. Cash & Capital

LLC v. Edgewood Grp., LLC, No. 14cv03497 (JGK) (DF), 2015 U.S. Dist. LEXIS 94162, at *17

(S.D.N.Y. July 2, 2015) (initial citation omitted).

       It is true, that “a default does not establish conclusory allegations, nor does it excuse any

defects in the plaintiff's pleading.” BH99 Realty, LLC v. Qian Wen Li, No. 10-CV-0693 (FB) (JO),

2011 U.S. Dist. LEXIS 51621, at *10 (E.D.N.Y. Mar. 16, 2011). It remains the plaintiff's burden

to demonstrate that “those uncontroverted allegations, without more, establish the defendant's

liability on each asserted cause of action.” Id.

       In the instant matter, Plaintiffs have satisfied this requirement through the submission of

the Verified Complaint and exhibits which establish that Defendant’s acts, omissions, and

fraudulent misrepresentations to the Plaintiffs, directly led to Emigrant Bank commencing a

foreclosure action seeking foreclosure on both the Manhattan Property and the Benson Property,
    Case 1-20-01030-ess         Doc 15-16      Filed 09/21/20     Entered 09/21/20 15:53:11




and subsequently, to entry of a final Judgement of Foreclosure and Sale entitling Emigrant to sell

both properties via public auction.

       To establish a fraud claim under New York law,        a plaintiff must show    that   (1)   the

defendant mad a material misrepresentation; (2) the defendant knew of its falsity; (3) the defendant

possessed an intent to defraud; (4) the defendant reasonably relied on the misrepresentation; and

(5) the plaintiff suffered damage as a result of the misrepresentation. De Vos v. Lee, No. 07-CV-

804 (RLM), 2009 U.S. Dist. LEXIS 134541, at *52 (E.D.N.Y. Dec. 22, 2009).

       Each of these requisite elements have been satisfied here.

       The Defendant made a material misrepresentation - Defendant falsely represented to

Plaintiffs that: (1) the durable powers of attorney, dated April 30, 2008, would only be used for

the express and limited purpose of refinancing the Benson Property for Plaintiffs and for no other

purposes; (2) that he would defend Plaintiffs in the Foreclosure Action to prevent the unjust

foreclosure of Plaintiffs’ home; and (3) that he had, in fact, filed an “Answer” on Plaintiffs’ behalf

in the Foreclosure Action.

       The Defendant knew of its falsity - Defendant, at all times relevant times, knew that these

representations were false. Specifically, Defendant knew or should have known that: (1) the

durable power(s) of attorney explicitly state that the same were limited for the express purpose of

refinancing the Benson Property and nothing else; (2) that Plaintiffs never agreed to appoint

Defendant as their “attorney-in-fact” for anything related to the Manhattan Property; (3) that

Plaintiffs never agreed, or would have agreed, to pledge the Benson Property as collateral for the

Defendant’s mortgage loan with Emigrant; and (4) that Defendant completely and utterly failed to

respond to the Summons and Complaint in the Foreclosure Action on behalf of Plaintiffs, and did

not appear in court for any settlement conferences.
    Case 1-20-01030-ess        Doc 15-16      Filed 09/21/20     Entered 09/21/20 15:53:11




      The Defendant possessed an intent to defraud - Defendant’s misrepresentations were

intentional and/or made with reckless disregard as to whether the same were true. Defendant was

a well-known and respected real estate attorney at the relevant times and son of the Plaintiffs.

He knew that his parent elderly Italian American immigrants spoke very little English, that they

trusted him as a son and a lawyer. He knew that his parents never agreed to appoint him as their

“attorney-in-fact” for anything related to the Manhattan Property. He knew that the Plaintiffs never

would have agreed, to pledge the Benson Property as collateral for the Defendant’s mortgage loan

with Emigrant. Yet, he intentionally and deceptively misrepresented Plaintiffs with all aspect

regarding their property.

       The Plaintiffs reasonably relied on the misrepresentation - Plaintiffs’ reliance on

Defendant’s misrepresentations was reasonable in light of the relationship that existed between

Plaintiffs and Defendant. Defendant is not only Plaintiffs’ son, but also was a well-known and

respected real estate attorney at the relevant times.

       e. Damages

       The Plaintiffs suffered damage as a result of the misrepresentation – as a result of the

Defendant’s criminal and fraudulent behavior, Plaintiffs have been left in the extremely

disadvantageous and unfortunate position of their home being in impending danger of being

wrongfully sold.

       Under New York law, to prove damages in a fraud action a plaintiff must demonstrate

that the defendant’s conduct proximately caused her economic harm. Kaye v. Grossman, 202

F.3d 611, 614 (2d Cir. 2000) (internal citation omitted). Plaintiff must demonstrate that the

defendant's conduct proximately caused her economic harm. … [T]he plaintiff must have

suffered losses as a direct, immediate, and proximate result of the defendant's
    Case 1-20-01030-ess        Doc 15-16       Filed 09/21/20    Entered 09/21/20 15:53:11




misrepresentation." Manney v. Reichert, No. 13 CV 4413 (SJF)(GRB), 2014 U.S. Dist. LEXIS

43996, at *29-30 (E.D.N.Y. Mar. 28, 2014) (internal citation omitted) An injury is

proximately caused by the fraud if it is a natural or probable consequence of the defrauder's

misrepresentation or if the defrauder ought reasonably to have foreseen that the injury was a

likely consequence of the fraud." Id.

       In the instant matter, it is clear that the Plaintiff suffered damages as a direct,

immediate, and proximate result of the misrepresentation. Plaintiffs’ reliance on Defendant’s

misrepresentations was to their detriment and as a natural or probable consequence of this fraud.

Plaintiffs never agreed to appoint Defendant as their “attorney-in fact” for anything related to the

Manhattan Property and Plaintiffs would have never agreed to pledge the Benson Property as

collateral for the Defendant’s mortgage loan with Emigrant. Plaintiffs have suffered, and continue

to suffer damages, including monetary damages in an amount to be determined at inquest,

emotional distress, as well as the imminent loss of the Benson Property via a foreclosure auction.

       In addition, Plaintiffs should be awarded punitive damages as result of Defendant’s

fraudulent conduct. The imposition of punitive damages is discretionary with the finder of fact.

Where a party has defaulted on a common law fraud claim, an award of punitive damages is

permissible. Tosto v. Zelaya, 2003 U.S. Dist. LEXIS 8085, at *1 (S.D.N.Y. May 12, 2003), Flaks

v. Koegel, 504 F.2d 702, 706 (2d Cir. 1974).

       Punitive damages for fraud are recoverable only where the fraud, aimed at the public

generally, is gross and involves high moral culpability. Carling v. Peters, 2013 U.S. Dist. LEXIS

42038, at * 22-23 (S.D.N.Y. Feb. 6, 2013).

       Although a fraud aimed at the public in general may not be an essential prerequisite of

exemplary damages, still there must be allegations of "gross, wanton, or willful fraud or other
    Case 1-20-01030-ess         Doc 15-16     Filed 09/21/20     Entered 09/21/20 15:53:11




morally culpable conduct to a degree sufficient to justify an award of punitive damages." KIRSCH

BEVERAGES, INC. v. EMHART Corp., 1978 U.S. Dist. LEXIS 13906, at *8 (S.D.N.Y. Dec. 11,

1978) (initial citation omitted).

       Here, Defendant was a well-known and respected real estate attorney at the relevant times,

who used his knowledge and power to defraud his own parents. As a result of his willful acts and

omissions, his parents are risking losing their home, where Plaintiffs raised their three children

and planned to spend the rest of their golden years. Clearly, Defendant’s actions amount to morally

culpable conduct to a degree sufficient to justify an award of punitive damages. Therefore,

Plaintiffs should be awarded compensatory and punitive damages.

       Accordingly, Plaintiffs have established all of the requisite elements necessary for the entry

of a default judgment in their favor.
   Case 1-20-01030-ess        Doc 15-16     Filed 09/21/20     Entered 09/21/20 15:53:11




                                       CONCLUSION

WHEREFORE, Plaintiffs respectfully requests an Order from this Court as follows:

   a) Directing entry of a default judgment against Defendant Luigi Rosabianca; and

   b) Scheduling an inquest for this matter on the next available date; and/or

   c) Awarding Plaintiffs compensatory and punitive damages; and/or

   d) Awarding Plaintiffs all costs, disbursement, and reasonable attorney fees allowed by law;

       and/or

   e) Granting Plaintiffs any such further this Court may deem just and proper.

Dated: September 21, 2020
       Brooklyn, New York
                                                    PETROFF AMSHEN LLP

                                            By:     /s/ Steven Amshen
                                                    Steven Amshen, Esq.
                                                    1795 Coney Island Avenue, Third Floor
                                                    Brooklyn, New York 11230
                                                    (718) 336-4200
                                                    samshen@lawpetroff.com
                                                    Attorneys for Carmelo Rosabianca &
                                                    Vivien Rosabianca
